     Case 2:18-cr-00019-JAM-KJN Document 107 Filed 03/04/21 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, Bar #179741
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6
     SAMMY MORGAN
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                ) Case No. 2:18-cr-00019-JAM
12                                             )
                     Plaintiff,                )
13                                             ) SEALING ORDER
             vs.                               )
14                                             ) JUDGE: Hon. JOHN A. MENDEZ
15    SAMMY MORGAN,                            )
                                               )
16                  Defendant-Movant.          )
                                               )
17                                             )
18           IT IS HEREBY ORDERED that the Request to Seal Exhibits 1, 2 & 3 to Defendant-
19   Movant’s Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)
20   (Compassionate Release) be granted so that medical information and personal information is not
21   available on the public docket. The Request and its Exhibit 1, 2, & 3 are to be provided to the
22   Court and Assistant United States Attorney James Conolly.
23          These documents shall remain under seal until further Order of the Court.
24          IT IS SO ORDERED.
25
26   Dated: March 3, 2021                          /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
27                                                 UNITED STATES DISTRICT COURT JUDGE
28


      Lands: Sealing Order
